 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT TACOMA

 7 ALAN B. MCREYNOLDS,

 8                               Plaintiff,             Case No. C17-5984 RJB

 9         v.                                           ORDER DENYING PLAINTIFF’S
                                                        MOTION TO ALTER OR AMEND
10 NANCY A. BERRYHILL, Deputy                           JUDGMENT
   Commissioner of Social Security for Operations,
11
                                   Defendant.
12
            This matter is before the Court on Plaintiff Alan McReynolds’s Motion to Alter or
13
   Amend Judgment Pursuant to Fed. R. Civ. P. 59(e) (the “Motion”). Dkt. #18. The
14
   Commissioner did not file a response. Having considered Plaintiff’s Motion, the Court finds no
15
   error in its Order Affirming Defendant’s Decision to Deny Benefits (the “Affirming Order”),
16
   Dkt. # 16, or accompanying Judgment, Dkt. # 17, and denies the Motion.
17
                                             BACKGROUND
18
            Plaintiff sought judicial review of the Social Security Administration’s denial of his
19
   application for disability benefits. See Complaint, Dkt. # 3. Plaintiff argued that the
20
   administrative law judge (“ALJ”) erred by (1) improperly evaluating the medical evidence; (2)
21
   improperly evaluating Plaintiff’s testimony; (3) improperly evaluating the lay testimony of Mary
22
   Schmidt; and (4) improperly assessing Plaintiff’s residual functional capacity (“RFC”) and
23
   ability to perform alternate work. Pl. Op. Br. (Dkt. # 13) at 2.



     ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND
     JUDGMENT - 1
 1          On September 25, 2018, after reviewing the administrative record and the parties’

 2 briefing, the Court entered its Affirming Order. See Dkt. # 16. The Court then entered the

 3 Judgment based on the Affirming Order and dismissed the case with prejudice. Dkt. # 17.

 4          Plaintiff filed the present Motion on October 24, 2018. Dkt. # 18. In his Motion,

 5 Plaintiff argues that the Court committed clear error by affirming the ALJ’s rejection of

 6 Plaintiff’s symptom testimony, and by affirming the ALJ’s rejection of Kim Wheeler, Ph.D.’s

 7 opinions. Id. at 2-3.

 8                                             DISCUSSION

 9          Rule 59(e) “offers an extraordinary remedy, to be used sparingly in the interest of finality

10 and conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)

11 (internal citations and quotation marks omitted). “Indeed, ‘a motion for reconsideration [under

12 Rule 59(e)] should not be granted, absent highly unusual circumstances, unless the district court

13 is presented with newly discovered evidence, committed clear error, or if there is an intervening

14 change in the controlling law.’” Id. (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

15 877, 890 (9th Cir. 2000)). Rule 59(e) “may not be used to relitigate old matters, or to raise

16 arguments or present evidence that could have been made prior to the entry of judgment.” Exxon

17 Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (citation omitted). The Court has

18 “considerable discretion when considering a motion to amend a judgment under Rule 59(e).”

19 Turner v. Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003).

20 A.       The Court Did Not Commit Clear Error in Affirming the ALJ’s Rejection of
            Plaintiff’s Symptom Testimony
21
            Plaintiff argues that the Court relied on improper post hoc rationales to uphold the ALJ’s
22
     rejection of Plaintiff’s symptom testimony. Motion at 2-3. The Court may only affirm an ALJ’s
23
     decision based on the reasons actually given, “not post hoc rationalizations that attempt to intuit


     ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND
     JUDGMENT - 2
 1 what the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d

 2 1219, 1225-26 (9th Cir. 2009) (citing SEC v. Chenery Corp., 332 U.S. 194, 196 (1947)).

 3          Plaintiff’s Motion is nothing more than a request for the Court to “rethink what it has

 4 already thought.” Motorola v. J.B. Rodgers Mech. Contrs., Inc., 215 F.R.D. 581, 582 (D. Ariz.

 5 2003). As the Court stated in its Affirming Order, contrary to Plaintiff’s assertions, the ALJ

 6 gave three valid reasons for rejecting Plaintiff’s symptom testimony. See Affirming Order at 6-9

 7 (citing AR at 2287-89). First, the ALJ determined that the severity of symptoms Plaintiff alleged

 8 was inconsistent with or contradicted by the medical evidence. See id. at 2287-89. Plaintiff

 9 argues that the ALJ merely summarized the medical evidence with no analysis of Plaintiff’s

10 testimony. The ALJ did not explicitly state when he was analyzing the evidence and when he

11 was summarizing it, but the format of his decision and its content make clear the conclusions the

12 ALJ reached and how he reached them. See id. That is all the law requires. See Molina v.

13 Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012) (courts must uphold an agency’s decision if its

14 “‘path may reasonably be discerned’”) (quoting Alaska Dep’t of Envtl. Conservation v. EPA, 540

15 U.S. 461, 497 (2004)); Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989).

16          Second, the ALJ determined that Plaintiff’s symptoms were more likely due to his drug

17 use than chronic depression. AR at 2287. The Court rejected this rationale, and Plaintiff

18 presents no argument specific to this issue. See Motion at 2-3.

19          Third, the ALJ rejected Plaintiff’s symptom testimony because he determined that

20 Plaintiff’s mental health symptoms were largely due to situational stressors. See AR at 2288.

21 Plaintiff makes no argument specific to this issue. See Motion at 2-3. Again, the ALJ provided

22 enough explanation from which the Court could understand his decision. The ALJ identified

23 records in which Plaintiff reported that his mood improved after situational stressors resolved,




     ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND
     JUDGMENT - 3
 1 from which the ALJ reasonably concluded that Plaintiff’s mental health symptoms “were

 2 primarily an acute stress reaction rather than chronic disease process.” AR at 2288. This was

 3 not a post hoc rationalization; it is a reason the ALJ gave in his decision.

 4          In sum, Plaintiff has failed to meet his burden of showing clear error with respect to the

 5 ALJ’s rejection of his symptom testimony. See 389 Orange St. Partners v. Arnold, 179 F.3d

 6 656, 665 (9th Cir. 1999). The ALJ gave three reasons for his decision, and the Court adequately

 7 addressed each of them.

 8 B.       The Court Did Not Commit Clear Error in Affirming the ALJ’s Rejection of Dr.
            Wheeler’s Opinions
 9
            Plaintiff argues that Dr. Wheeler’s opinions were “essentially uncontradicted,” and that
10
     none of the ALJ’s reasons for rejecting them were legitimate. Motion at 3. Plaintiff does not
11
     make any substantive arguments to support his claim. See id. As the Court previously held, the
12
     ALJ gave two specific and legitimate reasons for discounting Dr. Wheeler’s opinions. See
13
     Affirming Order at 10-11; AR at 2290. That is sufficient under Ninth Circuit precedent. See
14
     Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1996). Plaintiff has not identified any specific
15
     deficiencies in the ALJ’s decision or the Court’s analysis, and the Court sees none. Plaintiff has
16
     accordingly not met his burden.
17
                                                  ORDER
18
            For the reasons stated above, Plaintiff’s Motion (Dkt. # 18) is DENIED.
19
            DATED this 19th day of November, 2018.
20

21

22
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
23




     ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND
     JUDGMENT - 4
